             Case 1:19-cv-01661-GSA Document 27 Filed 11/17/20 Page 1 of 4


 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 6   Email: info@jonathanpena.com
 7   Attorney for Plaintiff, Andy Villa Diaz

 8
 9                             UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
                                      FRESNO DIVISION
11
12 ANDY VILLA DIAZ,                            Case No. 1:19-cv-01661-GSA
13               Plaintiff,                    STIPULATION FOR THE AWARD
14                                             AND PAYMENT OF ATTORNEY
                        v.                     FEES AND EXPENSES PURSUANT
15                                             TO THE EQUAL ACCESS TO
16 ANDREW SAUL, Commissioner of                JUSTICE ACT; ORDER
   Social Security,
17                                             (Doc. 26)
18            Defendant.
19         IT IS HEREBY STIPULATED by and between the parties through their
20 undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
21 attorney fees and expenses in the amount of FIVE THOUSAND EIGHT HUNDRED
22 SIXTY-ONE DOLLARS AND 76/100, $5,861.76, under the Equal Access to Justice Act
23 (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
24 rendered on behalf of Plaintiff by counsel in connection with this civil action, in
25 accordance with 28 U.S.C. § 2412(d).
26       After the Court issues an order for EAJA fees to Plaintiff, the government will
27 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue
28
            Case 1:19-cv-01661-GSA Document 27 Filed 11/17/20 Page 2 of 4


 1 v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor
 2 the assignment will depend on whether the fees are subject to any offset allowed under
 3 the United States Department of the Treasury’s Offset Program. After the order for EAJA
 4 fees is entered, the government will determine whether they are subject to any offset.
 5         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 6 determines that Plaintiff does not owe a federal debt, then the government shall cause
 7 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to the
 8 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
 9 counsel, Jonathan O. Peña.
10         This stipulation constitutes a compromise settlement of Plaintiff’s request for
11 EAJA attorney fees, and does not constitute an admission of liability on the part of
12 Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute
13 a complete release from, and bar to, any and all claims that Plaintiff and/or Counsel
14 including Counsel’s firm may have relating to EAJA attorney fees in connection with
15 this action.
16        This award is without prejudice to the rights of Counsel and/or Counsel’s firm to
17 seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings
18 clause provisions of the EAJA.
19                                         Respectfully submitted,
20
21
     Dated: October 23, 2020                     /s/ Jonathan O. Peña
22                                         JONATHAN O. PEÑA
23                                         Attorney for Plaintiff

24
     Dated: November 17, 2020              McGREGOR W. SCOTT
25                                         United States Attorney
26                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
27                                         Social Security Administration
28
                                               -2-
     Case 1:19-cv-01661-GSA Document 27 Filed 11/17/20 Page 3 of 4


1                            By: _*_Ellinor R. Coder
                                Ellinor R. Coder
2                               Special Assistant U.S. Attorney
3                               Attorneys for Defendant
                                (*Permission to use electronic signature
4                               obtained via email on November 17, 2020).
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
             Case 1:19-cv-01661-GSA Document 27 Filed 11/17/20 Page 4 of 4


1                                         ORDER

2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access
3
     to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
4
5 amount of $5,861.76 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms
6 of the Stipulation.
7
8
9 IT IS SO ORDERED.
10      Dated:   November 17, 2020                     /s/ Gary S. Austin
                                            UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
